t c memo united_states tax_court estate of sarah m davenport deceased richard davenport executor petitioner v commissioner of internal revenue respondent docket no filed date d died on date and a federal estate_tax_return was thereafter filed on behalf of her estate held two annuities payable under a settlement agreement are includable in the gross_estate pursuant to sec_2033 i r c held further for purposes of inclusion in the gross_estate the annuities are to be valued under sec_7520 i r c in accordance with the actuarial valuation methodology of sec_20_2031-7 estate_tax regs held further under the circumstances present in this case expenditures incurred for a funeral luncheon are not properly deductible as funeral_expenses under sec_2053 i r c john d mabley for petitioner john w stevens for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal estate_tax deficiency of dollar_figure for the estate of sarah m davenport the estate the issues for decision are whether two annuities payable under a settlement agreement are includable in the gross_estate for federal tax purposes pursuant to sec_2033 or sec_2039 whether in the event that the annuities are to be included in the gross_estate they were properly valued by respondent under sec_7520 and whether the estate is entitled to a deduction for the cost of a funeral luncheon pursuant to sec_2053 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference sarah m davenport decedent was a resident of the state of michigan when she died intestate in that state on date her estate ha sec_1 unless otherwise indicated section references are to the internal_revenue_code code in effect as of the date of death of sarah m davenport and rule references are to the tax_court rules_of_practice and procedure since been administered by the wayne county probate_court in detroit michigan the executor of decedent’s estate richard davenport mr davenport resided in michigan at the time the petition in this case was filed decedent was born on date to mr davenport and donna weiss-davenport ms weiss-davenport thereafter in august of a complaint was brought in the circuit_court for the county of wayne state of michigan stemming from alleged actions and omissions in relation to the birth of decedent the complaint named as plaintiffs sarah maria davenport a minor by her next friend donna weiss-davenport and donna weiss-davenport and richard davenport individually named defendants included michelle shultz m d east side gynecology-obstetrics p c and bon secours hospital also referred to as the sisters of bon secours hospital marietta s robinson served as attorney for the plaintiffs in the lawsuit the complaint was premised on allegations that decedent sustained physical injuries and decedent’s parents sustained personal injuries as a result of negligence and or malpractice by the defendants at the time of her birth specifically the complaint recited that decedent suffered a massive hypoxic insult and as a consequence has failed to develop normally has suffered central nervous system damage including but not limited to cerebral palsy motor damage and mental retardation and requires special care and treatment and will for the remainder of her natural life be required to receive special care and treatment education and training the foregoing lawsuit was subsequently resolved by means of a settlement agreement and release the settlement agreement executed by the plaintiffs on date in consideration for payments set forth in paragraph of the settlement agreement detailed in paragraph sec_2_1 through 2b the plaintiffs agreed to release and forever discharge the defendants from any and all claims related to decedent’s birth as most pertinent to the matters at issue here the settlement agreement provided in part payments in consideration of the release set forth above the defendants agree to pay to the individuals named below payees the sums outlined in this sec_2 below payments due from defendants on or before date as follows although the parties stipulated that the plaintiffs signed the agreement on date a cursory review of the underlying documents reveals a typographical error in substituting for see 93_tc_181 holding that stipulations are properly disregarded where clearly contrary to evidence contained in the record a similar error was made in referencing date as decedent’s date of birth the settlement agreement and the parties’ stipulations testimony and briefs seem to use the terms section and paragraph in a rather random and interchangeable fashion when referring to the various divisions or provisions of the agreement the court except in instances of direct quotation will employ paragraph throughout this opinion for clarity and simplicity dollar_figure dollar_figure of this amount to be paid_by the insurer of michelle shultz m d and east side obstetrics-gynecology p c payable to donna weiss-davenport and richard davenport individually and the law offices of marietta s robinson their attorney all sums set forth herein constitute damages on account of personal injuries or sickness within the meaning of sec_104 a of the internal_revenue_code_of_1986 as amended periodic_payments from defendant sisters of bon secours hospital to donna weiss-davenport and richard davenport as co-conservators of sarah maria davenport as outlined below a dollar_figure per month beginning date for sarah’s life compounded annually pincite guaranteed years all sums set forth herein constitute damages on account of personal injuries or sickness within the meaning of sec_104 a of the internal_revenue_code_of_1986 as amended b dollar_figure per month beginning date for sarah’s life compounded annually pincite guaranteed years all sums set forth herein constitute damages on account of personal injuries or sickness within the meaning of sec_104 a of the internal_revenue_code_of_1986 as amended payee’s rights to payments plaintiffs acknowledge that the periodic_payments cannot be accelerated deferred increased or decreased by the plaintiffs or any payees nor shall the plaintiffs or any payees have the power to sell mortgage encumber or anticipate the periodic_payments or any part thereof by assignment or otherwise payee’s beneficiary any payments to be made after the death of any payee pursuant to the terms of this settlement agreement shall be made to such person or entity as shall be designated in writing by payee to defendant sisters of bon secours hospital or its assignees if no person or entity is so designated by payee or if the person designated is not living at the time of the payee’s death such payments shall be made to the estate of the payee donna weiss-davenport and richard davenport as co-conservators for sarah maria davenport may designate in writing to defendant sisters of bon secours hospital or the assignee the person or entity to whom periodic_payments should be made in the event of sarah maria davenport’s death pursuant to paragraph sec_5 and of the settlement agreement the sisters of bon secours hospital was authorized to discharge its obligation under paragraph 2a by making a qualified_assignment to allstate settlement corporation and to fund the periodic_payment liability through purchase of an annuity policy from allstate life_insurance_company similarly those provisions authorized the hospital to discharge its liability under paragraph 2b of the settlement agreement by making a qualified_assignment to safeco assigned benefits service company and to fund that liability through purchase of an annuity policy from safeco life_insurance_company the referenced qualified assignments were made and corresponding annuities obtained a single premium immediate life_annuity was issued by allstate life_insurance_company with allstate settlement corporation designated as the owner decedent as the measuring life and donna weiss-davenport and richard davenport as co-conservators of sara sic maria davenport as the payee for benefit checks likewise a single premium nonparticipating immediate_annuity was issued by safeco life_insurance_company with safeco assigned benefits service company designated as the owner decedent as the annuitant and her parents in their role as co-conservators as the payee consistent with the settlement agreement both annuities provided for dollar_figure monthly payments commencing date increasing at a compounded percent annually for a minimum of payments both annuities also indicated that decedent’s estate would be the beneficiary in the event of her death as noted above decedent died on date due to septic acute renal failure and cardiogenic shock a form_706 united_states estate and generation-skipping_transfer_tax return was filed on her behalf on date the form_706 reported a total gross_estate of dollar_figure total deductions of dollar_figure a resultant taxable_estate of dollar_figure and a gross_estate tax of dollar_figure after application of the unified_credit no tax was reported as due the principal assets included in the gross_estate were mutual_fund interests and u s treasury bills schedule i annuities listed the allstate and safeco annuities but reported that the respective includable value of each at the date of death was zero the claimed deductions incorporated dollar_figure from schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims the funeral_expenses included dollar_figure for funeral luncheon and the administration_expenses included dollar_figure labeled as wayne county probate_court the form_706 was subsequently examined by the internal_revenue_service irs during the ensuing audit process a representative of the estate provided the examiner with a copy of an inventory prepared for the wayne county probate_court the inventory had been signed by decedent’s parents on date and was apparently filed with the probate_court on date accompanied by payment of a dollar_figure inventory fee the inventory reflected the estate’s interest in the allstate and safeco annuities at a value of dollar_figure later the estate provided the examiner with two amended inventories that excluded the value of the annuities on date the irs issued to the estate a statutory notice determining the aforementioned deficiency of dollar_figure the determined deficiency was based upon the inclusion in the gross_estate of the allstate and safeco annuities at a combined value of dollar_figure and the disallowance of the dollar_figure rounded for the funeral luncheon the estate timely petitioned this court for redetermination opinion i burden_of_proof as a general_rule determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 may operate however in specified circumstances to place the burden on the commissioner sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 regarding effective date sec_7491 is applicable here in that examination of the estate_tax_return began after date with respect to the deficiency determinations in dispute the operative rules are contained in sec_7491 the estate seems to make the assertion for the first time on reply brief that the burden_of_proof as to factual issues shifts to respondent under the credible_evidence proviso the court however concludes a shift is not appropriate on this record for the reasons set forth below first the court finds that the estate has failed to introduce credible_evidence with respect to the three primary matters in contention credible_evidence for purposes of sec_7491 is defined as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 as to inclusion of the annuities in the gross_estate and as will be explored with greater specificity below this matter may be decided based on a preponderance_of_the_evidence without regard to burden_of_proof moreover the estate’s self-characterized credible testimony on this point is in fact nebulous and cuts both ways as to valuation of the annuities the estate has offered no evidence directed toward supporting any particular figure or amount lastly as to the disputed deduction the broad generalized testimony advanced lacks the probative value sought under the credible_evidence standard second even where credible_evidence is introduced the taxpayer must establish as a prerequisite to any shift under sec_7491 that the taxpayer has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews h conf rept supra pincite c b pincite the estate in its burden_of_proof argument makes no attempt to address specifically whether it has satisfied these conditions the record also suggests that at least as to certain issues namely valuation it has not thus the estate has not shown compliance with sec_7491 third this court has noted in earlier cases the potential impropriety of shifting the burden under sec_7491 where the taxpayers did not raise the issue prior to the briefing process e g menard inc v commissioner tcmemo_2004_ estate of aronson v commissioner tcmemo_2003_189 the rationale for this concern rests upon the possible prejudice to the commissioner’s ability to introduce evidence specifically directed toward cooperation during the audit period menard inc v commissioner supra estate of aronson v commissioner supra ii inclusion in the gross_estate a general rules as a general_rule the code imposes a federal excise_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through ie subtitle b chapter subchapter_a part iii of the code sec_2033 states broadly that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death as alternately expressed by regulation the gross_estate encompasses all property beneficially owned by the decedent at the time of his death sec_20_2033-1 estate_tax regs sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets among these specific sections is sec_2039 which reads in pertinent part as follows sec_2039 annuities a general --the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date other than as insurance under policies on the life of the decedent if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death b amount includible --subsection a shall apply to only such part of the value of the annuity_or_other_payment receivable under such contract or agreement as is proportionate to that part of the purchase_price therefor contributed by the decedent in considering the inclusion of an annuity in the gross_estate the conflation of sec_2033 and sec_2039 casts a wide net sec_2033 and its predecessors have long been construed to reach annuities payable to a decedent’s estate upon his or her death e g 121_f2d_257 3d cir 31_bta_329 revd on another issue sub nom 82_f2d_157 2d cir 34_fedclaims_144 affd without published opinion 108_f3d_1393 fed cir sec_2039 was enacted to broaden the reach of the gross_estate to draw in annuities payable to surviving beneficiaries such as joint and survivor annuities and annuities to be received by designated third persons 410_f2d_1094 3d cir 116_tc_142 revd on another issue 342_f3d_85 2d cir b preliminary matter sec_1 annuities at issue turning to the instant case the court notes at the outset that the parties are in apparent concurrence that the annuities with which we are concerned for purposes of the question of inclusion in the gross_estate are the rights to periodic_payments as extant under the terms of the settlement agreement both parties explicitly recognize that the allstate and safeco annuity_contracts do not control being merely the mechanisms utilized by the payor to fund the legal obligations created by and set forth in the settlement agreement in absence of any call for an alternative approach and cognizant that the court_of_appeals_for_the_federal_circuit has condoned this perspective in analogous circumstances albeit in an unpublished opinion cited by both parties we proceed in a manner consistent with the parties’ framework see arrington v united_states 108_f3d_1393 fed cir parol evidence given the foregoing interpretation of the settlement agreement will be central to resolution of the parties’ dispute vis-a-vis inclusion of the annuities in the gross_estate the estate at trial sought to introduce testimony directed towards the intent of the signatories to the settlement agreement respondent raised a continuing objection to such testimony under the parol evidence rule the court reserved ruling on the matter and will now overrule respondent’s objection stemming from the well-established principle that state law creates legal rights and property interests while federal_law determines how the rights and interests so created shall be taxed 309_us_78 this court looks to the relevant state’s parol evidence rule in deciding whether to exclude extrinsic evidence concerning the rights created under a written instrument 68_tc_249 affd per curiam 608_f2d_240 5th cir the settlement agreement here was executed in michigan and provides in paragraph that it is to be construed and interpreted in accordance with the law of the state of michigan hence we look to michigan’s parol evidence rule use of the parol evidence rule to ascertain the intent of the parties to a contract has long provenance in michigan as early stated by the supreme court of michigan we must look for the intent of the parties in the words used in the instrument this court does not have the right to make a different contract for the parties or to look to extrinsic testimony to determine their intent when the words used by them are clear and unambiguous and have a definite meaning mich chandelier co v morse n w mich that court has further explained that the question of whether a document is ambiguous presents a question of law port huron educ association mea nea v port huron area sch dist n w 2d mich and has defined an instrument as ambiguous where its words may reasonably be understood in different ways raska v farm bureau mut ins co n w 2d mich michigan courts have also cataloged recognized exceptions to the parol evidence rule that may operate notwithstanding a facially unambiguous document as follows for example the rule does not preclude admission of extrinsic evidence showing that the writing was a sham not intended to create legal relations that the contract has no efficacy or effect because of fraud illegality or mistake that the parties did not ‘integrate’ their agreement or assent to it as the final embodiment of their understanding or that the agreement was only ‘partially integrated’ because essential elements were not reduced to writing nag enters inc v all state indus inc n w 2d mich quoting goodwin inc v orson e coe pontiac inc n w 2d mich internal citations omitted consequently for instance the michigan courts generally treat the issue of whether a writing is a complete and integrated agreement as a threshold inquiry to which parol evidence may be directed prior to any application of the rule id pincite however an explicit merger or integration clause in the agreement will typically render this exception unavailable archambo v lawyers title ins corp n w 2d mich uaw-gm human res ctr v ksl recreation corp n w 2d mich ct app the settlement agreement at issue here contains in paragraph an express integration clause to the effect that this settlement agreement contains the entire agreement between the plaintiffs and the defendants with regard to matters set forth in it moreover the estate has at no time so much as raised any allegation of sham fraud illegality or mistake accordingly the court concludes that none of the threshold exceptions enumerated by the michigan courts are extant on these facts and thus that application of the parol evidence rule will turn on the presence or absence of ambiguity respondent’s primary position in this litigation is that unambiguous language of the settlement agreement afforded to decedent the sole beneficial_interest in the annuities and establishes that her claims provided the sole consideration for those periodic_payments the estate counters that the terms of the agreement are susceptible to a reading under which all plaintiffs held joint beneficial interests in all payments to be made thereunder and all of their claims collectively provided the consideration for any and all relief to be paid while the court rules infra that both the settlement agreement itself and the totality of the evidence in the record speak distinctly and by a preponderance in favor of a given construction of the periodic_payment provisions the agreement does not on its face exclude the estate’s construction as an example the attorney who represented all three plaintiffs is mentioned only in the lump-sum payment clause of paragraph likewise paragraph refers to plaintiffs and payees in the plural when discussing rights to the periodic_payments we also note that the irs examiner who audited the estate_tax_return answered a question on cross-examination regarding whether there was anything in paragraph that indicated whose claims were furnishing the consideration for the annuities no there’s nothing stated specifically as to which claim this applies to it just says who it’s payable to the court in these circumstances declines to limit the evidence considered under the parol evidence rule respondent’s objection is overruled c analysis the record in the instant case reflects that the annuities at issue here were as of the date of decedent’s death payable to her estate the settlement agreement provides that in absence of designation of a beneficiary by decedent or her parents as co-conservators the periodic_payments would be made to the estate the estate has never alleged nor does any documentary_evidence suggest that any such designation had been effected as of date when decedent died furthermore this construction of the legally determinative settlement agreement is corroborated by the documentation contained in the record with respect to the allstate and safeco annuity_contracts both contracts reflect decedent’s estate as the beneficiary and there is no evidence that any amending change_of beneficiary had been made at the time of her death given the foregoing the court will analyze inclusion of the annuities under the rubric of sec_2033 the critical inquiry thus becomes whether and to what extent decedent held a the examiner who audited the estate_tax_return testified at trial that the estate represented at some point that the annuities were payable to a_trust created after the date of death the estate never challenged that assertion the estate then and only on reply brief twice referenced trusts the first mention is set forth below while the funds were to provide care to the decedent during her lifetime the ultimate disposition of those funds were sic not controlled by the decedent’s estate but by her parents through their powers of attorney indeed these powers were exercised to transfer the remaining annuity payments to trusts established by the parents consistent with the control powers given to them under the agreement emphasis added second in the context of explaining why the initial probate inventory included the value of the annuities while later inventories did not the estate commented that the annuities were never paid to or a part of decedent’s probate_estate but instead were transferred to trusts created by the parents these remarks when taken in the contexts presented support an inference that any redirection of annuity payments to a_trust or trusts took place subsequent to decedent’s death the estate does not otherwise mention a_trust or trusts or base any specific argument on the existence of such an entity beneficial_interest in the annuities at the time of her death the record as a whole clearly manifests that decedent held at least some beneficial_interest in the annuities decedent was one of three plaintiffs in the underlying lawsuit injuries she suffered at the hands of the defendants were expressly detailed in the complaint and explicit claims for judgment to redress those injuries were made by her the settlement agreement was then entered to resolve that lawsuit and decedent therein was named as the payee of the annuities and only of the annuities decedent was also the measuring life or annuitant for both of the annuity_contracts obtained to fund the settlement agreement payments and the resultant benefit checks were made payable to her through her parents as co-conservators on these facts there can be little doubt that decedent possessed at least some beneficial_interest in the annuities moreover even the estate does not appear seriously to contend to the contrary rather the estate focuses on arguing that decedent’s parents likewise held beneficial interests in the annuities this nuance goes more properly to the question of the extent of decedent’s interest for purposes of inclusion in her gross_estate not the antecedent issue of some interest includable under sec_2033 concerning this issue of the extent of decedent’s interest the documentary record as a whole leans distinctly in the direction of decedent alone as the intended beneficiary of the annuities highly probative is the structure of the settlement agreement in explicitly naming decedent’s parents individually and not decedent as payees of the lump sum due under paragraph then naming decedent as the sole payee of the annuities under paragraph the allstate and safeco annuity_contracts are again corroborative of such a construction for the reasons just mentioned above features to which the estate points such as the use of plural plaintiffs in paragraph and the reference to the attorney for all three plaintiffs only in paragraph while arguably enough to engender a degree of ambiguity are insufficient to counteract the overall thrust of the documents nor does paragraph likewise emphasized and relied upon by the estate suggest an opposing result the estate contends on reply brief respondent also continues to overlook the importance of the fact that the parents were given general powers of appointment over the two annuities exercisable during their lifetimes to direct where further annuity payments should be made in the event of sarah’s death however paragraph by its terms affords the right to designate an alternate beneficiary to decedent’s parents only in their capacity as co- conservators the very existence of this provision thus supports rather than detracts from the impression gleaned from the settlement agreement that the annuity payments were intended to benefit decedent alone even the inventory prepared for the wayne county probate_court bears a degree of corroborative value as of date decedent’s parents apparently viewed the annuities as part of decedent’s probate_estate representing dollar_figure of the reported total assets of dollar_figure the evidence further suggests that this document was in fact filed with the probate_court on date accompanied by payment of a dollar_figure inventory fee the court takes judicial_notice of the fact that the probate inventory fee imposed under michigan law is computed based on the size of the estate and that dollar_figure corresponds to the fee that would be due on an estate of dollar_figure see mich comp laws serv sec lexisnexis see also fed r evid 87_tc_1016 although both parties concurred that amended inventories excluding the annuities were provided to the irs no such documents were proffered as evidence nor was there any indication that a refund of some portion of the inventory fee was sought or obtained from the probate_court rather it is noteworthy that dollar_figure was claimed as an administrative expense labeled wayne county probate_court on the form_706 signed on date this would seem to correlate with the dollar_figure inventory fee along with the dollar_figure petition or application filing fee imposed at that time under michigan law now dollar_figure and some combination of minor fees or costs totaling dollar_figure see mich comp laws serv secs 880b lexisnexis the estate relies principally on testimony of decedent’s parents to buttress characterization of the annuities as part of a joint and unallocated settlement of all claims in the lawsuit mr davenport first testified that all claims were negotiated together in the settlement procedure and that the various claims were not broken down or discussed separately in formulating the agreement then when asked to describe the reasoning behind the decision to establish the annuities he offered annuities offered some advantage that i felt for my daughter one of our biggest fears with her was that she would outlive us so annuity offered a benefit of a continuous stream of monies even if we were to pass away before her it also offered some protection in the event that myself or my wife was sued these funds--monies cannot be attached and it would ensure her funds for as long as she lived as long as she needed them mr davenport later confirmed that his understanding upon signing the agreement was that the annuity payments under paragraph were not just for decedent’s claims alone he also expressed hi sec_5 mr davenport by profession a financial planner testified that he was responsible for the idea behind structuring a portion of settlement in the form of annuities from two different companies to reduce risk understanding of paragraph as follows well we understood this provision agreement that it really offered sarah absolute protection that there would be monies available for her and her care from this annuity that there’s no way anybody could cash in the annuity and take proceeds from her ms weiss-davenport like her husband testified that she viewed the lawsuit as comprising a single claim for the three plaintiffs and was never privy to any breakdown of pain suffering or medical problems for her daughter separately when asked to describe her role in connection with the annuity amounts ms weiss-davenport stated well i think that one of my biggest roles was just rick and i having the discussion about why we should do it this way how they work because i obviously do not have a background in finance and how this would benefit in the long run sarah to have two separate payments coming in from two different companies in case as rick said one of the companies were to go under we wanted it set up this way so that in the event that rick and i were to become deceased or for example one of us left the marriage and there was a new person coming on board we wanted to make sure that sarah’s share would be kept up and that’s why we set it up this way for her safety because as rick said our biggest fear was that what would happen to her if she outlived us and at the time we had no other children to consider helping to take care of her thus the court has before it a situation where on the one hand decedent’s parents affirmed primarily in response to leading questions on direct examination that they understood all payments under the agreement as representing a unitary and unallocated resolution of all claims raised in the lawsuit on the other hand when mr davenport and ms weiss-davenport explained in detail the reasoning underlying the annuity provisions every remark connects these payments to decedent’s benefit absolute protection care share safety what she needed hence as alluded to previously the testimony upon which the estate places such great reliance in fact cuts both ways overall and at first blush it patently corroborates that decedent at a minimum possessed some beneficial_interest in the annuities as required for inclusion under sec_2033 however when scrutinized closely the more detailed heartfelt and therefore credible testimony goes even further weighing heavily towards a beneficial_interest held by decedent alone not once did either of decedent’s parents reference any manner in which they personally and individually would benefit from the annuity payments under paragraph of the settlement agreement moreover in discussing paragraph they both chose to emphasize how they felt bound thereby from effecting any change in or control_over the payment streams only in response to further questions directed to paragraph did decedent’s parents make comments that reverted to the idea of some degree of control_over the annuities as previously mentioned however the rights afforded by paragraph inured to decedent’s parents only as her co-conservators the court would also make a final observation in connection with the testimonial record it is well settled that when a settlement agreement fails to designate the reason for a payment the intent of the payor in making the payment controls for tax purposes see eg 267_f3d_303 3d cir 349_f2d_610 10th cir affg tcmemo_1964_33 88_tc_834 affd without published opinion 845_f2d_1013 3d cir reisman v commissioner tcmemo_2000_173 affd 3_fedappx_374 6th cir yet the estate did not call as a witness any of the defendants in the underlying lawsuit suffice it to say that the silence of the record in this regard speaks loudly see eg 6_tc_1158 affd 162_f2d_513 10th cir in support of their respective positions both sides rely primarily on a single case the estate analogizes from kegel v state p 2d n m ct app while respondent draws our attention to 34_fedclaims_144 kegel v state supra pincite involved a settlement agreement resulting from a malpractice lawsuit brought by a disabled minor child and his parents the settlement agreement provided for a ‘trust fund to be established in the child’s behalf’ id during the settlement process a number of checks were issued payable to various combinations of the child his conservator and his parents and an annuity was assigned to the child through his conservator and to his parents individually id the annuity and portions of the lump-sum payments were placed in the trust id the question before the court was whether the trust was a medicaid qualifying trust under u s c sec_1396a k such that the trust estate would be deemed available to the child and would eliminate his eligibility for health care benefits from the state id as pertinent there the trust would meet the statutory definition of qualifying only if the child were considered to have established or created the trust id pincite on the facts presented the court in kegel v state supra pincite concluded there is nothing in the record to support a finding or conclusion that the child or his conservator was entitled to any particular portion of the proceeds the record indicates that his parents and the conservator acted jointly in deciding upon a_trust as a vehicle for managing the funds they anticipated as a result of the settlement to the extent the parents funded the trust with their share of the settlement proceeds the department appears to concede that the trust was not a medicaid qualifying trust the creation of this trust involved multiple grantors the child never had unrestricted legal or equitable_title to the additional sums made available and he himself played no role in the decision to create the trust we conclude that there is too little in this record to support a determination that the child was the grantor of the trust in this case as can be gleaned from the foregoing recitation kegel v state supra is both legally and factually distinguishable from the case at bar from a legal standpoint that case was concerned with a technical exegesis of a narrow statutory definition having no particular analogue in the federal estate_tax regime critically the question of whether a person is the creator or grantor of a_trust is distinctly different from the question of whether someone had a beneficial_interest in a_trust or other_property from a factual standpoint the documentary record in kegel v state supra showed extensive commingling of interests and did not favor any particular separation or allocation in contrast and for the reasons cataloged above the record here does on balance weigh distinctly in favor of decedent as the sole intended beneficiary of the annuities arrington v united_states supra offers stronger parallels that case too dealt with settlement of a lawsuit brought by parents individually and on behalf of a minor son who had sustained injuries at birth id pincite the pertinent settlement agreement provided inter alia for an annuity ‘for the sole use and benefit of’ the child guaranteed for months and payable to the child’s estate in the event of his death id the annuity was funded through purchase of a contract policy listing the initial payee as ‘wilford arrington and deborah arrington as parents and next friends of william arrington for the sole use and benefit of william arrington ’ and listing the contingent payee as the child’s estate id pincite the court held that the child was the sole beneficial_owner of the annuity such that its value was includable in his gross_estate under sec_2033 id pincite the estate maintains that arrington v united_states supra is distinguishable on its facts largely because the annuity payments there unlike here were directly traceable to the child’s claims and because here unlike there decedent’s parents were granted control to direct the payments to other than decedent’s estate as to the former although the language of the settlement agreement in arrington v united_states supra may have been more explicit in naming the child as the beneficiary of the annuity we find the overall structure of the settlement agreement here to be equally persuasive notably the agreement in arrington v united_states supra would appear to have earmarked no compensation_for the child’s parents while here decedent’s parents were designated as the payees of specific sums as to the latter complaint we refer again to the fact that the alleged control of decedent’s parents by its terms existed only in a fiduciary capacity and therefore does not limit or weaken decedent’s interest in the annuities to recapitulate the court is satisfied that decedent should be characterized as the sole beneficial_owner of the annuities such that the value thereof in includable in her gross_estate under sec_2033 consequently we need not reach the question of whether the annuities would likewise be properly included under sec_2039 nonetheless our affirmative answer on the question of inclusion does necessitate examination of the issue of valuation to which we now turn iii valuation of the annuities a general rules with respect to an interest included in the gross_estate pursuant to sec_2033 and or following provisions the general_rule governing valuation is set forth in sec_20_2031-1 estate_tax regs the value of every item of property includible in a decedent’s gross_estate under sec_2031 through now due to addition and renumbering is its fair_market_value at the time of the decedent’s death except that if the executor elects the alternate_valuation method under sec_2032 it is the fair_market_value thereof at the date and with the adjustments prescribed in that section the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts however sec_7520 enacted as part of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3668 provides a specific rule for valuing enumerated forms of property interests as follows sec_7520 valuation tables a general_rule --for purposes of this title the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined-- under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls b section not to apply for certain purposes -- this section shall not apply for purposes of part i of subchapter_d of chapter relating to qualified_plans and deferred_compensation or any other provision specified in regulations for estate_tax purposes regulations promulgated under sec_7520 direct that the relevant actuarial_tables for valuing interests covered by the statute are contained in sec_20_2031-7 estate_tax regs sec_20_7520-1 estate_tax regs see also sec_20_2031-7 example estate_tax regs illustrating the calculation for valuing an annuity of dollar_figure per year payable to a decedent or the decedent’s estate the regulations under sec_7520 also delineate exceptions to the application of that section sec_20_7520-3 estate_tax regs the estate has raised none of these exceptions and they will not be further addressed sec_20_2031-7 estate_tax regs entitled valuation of annuities interests for life or term of years and remainder or reversionary interests reads in part a in general --except as otherwise provided in paragraph b of this section and sec_20_7520-3 pertaining to certain limitations on the use of prescribed tables the fair_market_value of annuities life estates terms of years remainders and reversionary interests for estates of decedents is the present_value of such interests determined under paragraph d of this section the regulations in this and in related sections provide tables with standard actuarial factors and examples that illustrate how to use the tables to compute the present_value of ordinary annuity life and remainder interests in property these sections also refer to standard and special actuarial factors that may be necessary to compute the present_value of similar interests in more unusual fact situations b commercial annuities and insurance contracts --the value of annuities issued by companies regularly engaged in their sale and of insurance policies on the lives of persons other than the decedent is determined under sec_20_2031-8 the referenced sec_20_2031-8 estate_tax regs then states as relevant here the value of a contract for the payment of an annuity or an insurance_policy on the life of a person other than the decedent issued by a company regularly engaged in the selling of contracts of that character is established through the sale by that company of comparable contracts sec a estate_tax regs b analysis in the present matter respondent determined the value of the annuities includable in the gross_estate utilizing the tables and interest rates prescribed under sec_7520 and set forth in sec_20_2031-7 estate_tax regs those computations have not been made a part of the record and the estate has never disputed that the calculations reflect a correct application of the sec_7520 actuarial methodology and attendant tables rather the estate advocates use of sec_20_2031-8 estate_tax regs contending for valuation on the basis of the cost of commercial replacement annuities as of decedent’s date of death the estate’s argument on this point is limited to a few sentences the substance of which is contained in the following petitioner takes the position that commercial annuities were purchased in connection with the settlement arrangement therefore the proper method for valuation of such annuities would be comparable commercial contracts as of the decedent’s date of death the method of valuation specified under treas reg there exist however several difficulties with the estate’s position first as previously noted the legally determinative document conferring on decedent the right to streams of periodic_payments is the settlement agreement that right is to periodic_payments from the hospital not from a commercial_annuity provider again the annuity_contracts function only as the chosen method of funding the legal rights created under the settlement agreement and such choice should not affect the value of the independently operative legal entitlement a second more practical problem arises in that the estate has at no time offered any evidence whatsoever regarding the value of comparable commercial contracts the only figure contained in the record other than that determined by respondent in the notice_of_deficiency is the dollar_figure listed on the probate inventory the estate has never mentioned how the inventory_amount was derived or suggested that it would equate with the cost of a commercial contract accordingly even if the court were to accept the estate’s position that the annuities should be valued under sec_20_2031-8 estate_tax regs the estate has failed to show that such value would in fact differ from the amount determined by respondent under sec_20_2031-7 estate_tax regs the court is thus constrained to uphold respondent’s dollar_figure valuation iv deduction for funeral luncheon sec_2053 provides for a deduction from the gross_estate for such funeral_expenses as are allowed by the laws of the jurisdiction under which the estate is being administered michigan law allows reasonable funeral and burial expenses as a charge against the estate see mich comp laws ann serv g b lexisnexis on form_706 the estate claimed total funeral_expenses of dollar_figure broken down and described therein as follows description a h peters funeral home cremation soloist priest organist obituary notice cemetery niche for urn funeral luncheon various related expenses holy picture cards acknowledgments postage amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent allowed all of the expenses claimed with the exception of the dollar_figure rounded designated for the funeral luncheon the estate alleges that the cost of the luncheon is properly deductible under sec_2053 regulations promulgated under sec_2053 offer only limited guidance although neither the statute itself nor the regulations define funeral_expenses sec_20_2053-2 estate_tax regs highlights a reasonable expenditure for a tombstone monument or mausoleum or for a burial lot either for the decedent or his family including a reasonable expenditure for its future care and the cost of transportation of the person bringing the body to the place of burial as examples of deductible costs caselaw interpreting the term has in turn provided the following touchstone the basis of this deduction is the necessity of the expense in connection with the decedent’s funeral estate of berkman v commissioner tcmemo_1979_46 see also estate of tuck v commissioner tcmemo_1988_560 as we interpret the term ‘funeral expenses’ it means expenses_incurred in connection with the decedent’s funeral the record contains no documentary_evidence with respect to the claimed funeral luncheon expense at trial decedent’s parents provided the information set forth below mr davenport testified in a colloquy with counsel q now i’d like to draw your attention to sarah’s funeral in connection with the funeral was there a reception after the funeral a q yes there was and what was the purpose of that reception a in large part it was to say thank you to a lot of people in our family teachers other healthcare professionals that worked with us and sarah over the years q funeral and were these individuals invited to the a yes they were q and these were people that had rendered care to her did she require a great deal of care a yes she did ms weiss-davenport was similarly asked what she felt the purpose of that reception was and she responded as rick said during sarah’s life--she lived years--she was very very complex with her care we had a multitude of people throughout the years who fell in love with her people who we didn’t even know until you know later on even after she died people came to us saying you know what a wonderful little girl she was and we wanted to show gratitude towards those people the church that we belong to went way out and really helped us out during this terrible time she had therapist teachers just friends and we wanted to just show gratitude towards them and have the luncheon and to be honest with you we had to hold it in a place that was large enough because the church hall the reception hall was unable to handle the volume of people that showed up for the funeral so on reply brief the estate then summarizes its position regarding this item maintaining that the funeral reception expense incurred on the day of decedent’s funeral because of decedent’s unique medical circumstances and the support and assistance she received during her short lifetime is an expense intimately tied to decedent’s funeral arrangements and is deductible for federal estate_tax purposes unfortunately while we applaud the spirit of gratitude and generosity that apparently animated the decision to sponsor the funeral luncheon the record before us is simply inadequate to establish the event’s deductibility first as a practical matter both michigan state law and the federal regulations suggest a standard of reasonableness in examining the amount of funeral expenditures because the record here offers nothing but the total line-item figure of dollar_figure we lack any basis whatsoever for determining reasonableness we do not know whether that amount comprises charges for the venue decorating catering entertainment or a combination of supplies and services we do not know who received the claimed payment or payments second the record is likewise insufficient to establish the requisite necessity in connection with decedent’s funeral from the testimony at trial it is to be inferred that the focus of the luncheon was on recognizing and thanking third parties for their support both during decedent’s life and after her passing that represents a shift from the traditional focus of a funeral in eulogizing and laying to rest the deceased the evidence consisting only of broad and generalized statements about the intent of the luncheon deprives the court of any ability to compare what may in fact have transpired there with activities typically associated with funeral services in addition the testimony suggests that the reception was held at a different location than the funeral service itself as according to ms weiss-davenport the guests in attendance were so numerous that the church hall the reception hall was unable to handle the volume of people that showed up for the funeral similarly the extent of the overlap in attendance is unclear although mr davenport testified that those who attended the reception were invited to the funeral did some individuals attend only one or the other suffice it to say that the court is constrained to hold for respondent on this issue as well in closing the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless irrelevant or moot to reflect the foregoing decision will be entered for respondent
